Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2005                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  126886(49)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  FEDERATED INSURANCE COMPANY
  and CARL M. SCHULTZ, INC.,
            Plaintiffs-Appellees,
            Cross-Appellants,
                                                                   SC: 126886
  v                                                                COA: 244009
                                                                   Oakland CC: 00-027170-CE
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Appellee.
  and
  ATTORNEY GENERAL,
             Intervenor-Appellant.
  __________________________________


                On order of the Chief Justice, the motion by intervening appellant for
  extension of the time for filing its reply brief is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2005                     _________________________________________
        c100405                                                               Clerk